Name: Commission Regulation (EC) No 1966/2001 of 8 October 2001 fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 1 July 2001
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy;  Europe
 Date Published: nan

 Avis juridique important|32001R1966Commission Regulation (EC) No 1966/2001 of 8 October 2001 fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 1 July 2001 Official Journal L 268 , 09/10/2001 P. 0024 - 0025Commission Regulation (EC) No 1966/2001of 8 October 2001fixing the maximum amount of compensatory aid resulting from the exchange rate for the pound sterling applicable on 1 July 2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1), and in particular Article 5(2) thereof,Whereas:(1) Article 5(1) of Regulation (EC) No 2799/98 lays down that compensatory aid may be paid where the exchange rate applicable on the date of the operative event is below that previously applicable. The exchange rate for the pound sterling applicable on the operative event date of 1 July 2001 was lower than that previously applicable.(2) The compensatory aid is to be determined and paid in accordance with Regulation (EC) No 2799/98 and Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as last amended by Regulation (EC) No 2452/2000(3).(3) Under Council Regulation (EC) No 1672/2000 of 27 July 2000 amending Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops, to include flax and hemp grown for fibre(4), flax and hemp grown for fibre are included in the support system for producers of certain arable crops from the 2001/02 marketing year. Consequently, from that marketing year the date of the operative event for area payments for flax and hemp grown for fibre is brought forward form 1 August to 1 July.(4) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1The United Kingdom shall be authorised to pay the compensatory aid referred to in Article 5 of Regulation (EC) No 2799/98 as a result of the reduction recorded on the operative event date of 1 July 2001 in the exchange rate for the pound sterling compared to the rate previously applicable.The maximum amounts of the first tranche of the aid are given in the Annex hereto.Article 1This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 282, 8.11.2000, p. 9.(4) OJ L 193, 29.7.2000, p. 13.ANNEXMaximum amounts of the first tranche of compensatory aid expressed in EUR million>TABLE>